Citation Nr: 0715307	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-31 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chloracne, due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to October 
1970, from July 1973 to March 1977 and from January 1992 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for Post Traumatic Stress Disorder 
(PTSD) and entitlement to service connection for chloracne.

In April 1986, the veteran submitted a claim for service 
connection for chloracne.  In August 1987 the RO advised the 
veteran that his claim for service connection for "exposure 
to Agent Orange" had been denied because of his failure to 
report for an examination.  

The August 1987 rating decision was not a final decision on 
the chloracne claim because he was not specifically advised 
that that claim had been denied.  Best v. Brown, 10 Vet. App. 
322 (1997).  The February 2004 rating decision, correctly 
decided the veteran's claim on this the merits.

In a January 2005 rating decision, the RO granted service 
connection for PTSD with a 70 percent disability rating, 
effective April 16, 2001.  Therefore, this issue is not 
currently before the Board.

The veteran was scheduled for a hearing before a Veterans Law 
Judge August 2005.  In a statement dated the day of the 
hearing, the veteran's representative reported that the 
veteran was withdrawing his request for a videoconference 
hearing.  He did not report for the scheduled hearing.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran does not have current chloracne related to a 
disease or injury in service.


CONCLUSION OF LAW

Chloracne was not incurred in active service, and it may not 
be presumed to have been incurred as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim is being reopened, no 
further assistance is needed to substantiate this aspect of 
the appeal.  

Regarding entitlement to service connection on the merits, 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in July 2001, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to tell VA about 
any additional information or evidence that he would want VA 
to try to get for him.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the July 2001 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date. 
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

It appears that service medical records for the first period 
of the veteran's service are missing.  Destruction of service 
medical records creates a heightened duty on the part of VA 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  VA is also 
required to seek alternate sources of records.  Washington v. 
Nicholson, 19 Vet App 362 (2005).

The RO has advised the veteran of the missing service medical 
records and asked him to furnish any records in his 
possession.  It has also obtained the veteran's personnel 
records and ship logs.  

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed 
disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, the veteran was scheduled for an 
examination in April 1986.  In an August 1986 letter to the 
veteran, the RO noted that the veteran had failed to report, 
but that he would be rescheduled if he indicated a 
willingness to report for an examination.  The veteran has 
never indicated a willingness to report for the examination.  
The August 1986 letter, as well as the VCAA letter, should 
have put the veteran on notice of the need for this 
examination.  In view of the veteran's failure to report for 
the previous examination and his failure, despite the RO's 
invitation, to indicate a willingness to report for another 
examination, scheduling him for an examination would not be 
reasonably likely to assist him in substantiating the claim.

The appeal is thus ready to be considered on the merits. 


Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

These presumptions are applicable to chloracne, provided the 
disease becomes manifest to a degree of 10 percent or more 
within one year of date the veteran was exposed to an 
herbicide.  38 C.F.R. § 3.307(a)(6)(ii) (2006).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994); Stefl v. Nicholson, No. 04-2192 (U.S. Vet. 
App. Mar. 27, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Entitlement to service connection for chloracne, due to 
herbicide exposure.

The service department has certified that the veteran had 
service in Vietnam that ended in December 1969.  The veteran 
has written that he also had Vietnam service during 1970.

The veteran's May 1973 re-enlistment examination only noted a 
tattoo on his left upper arm.  In September 1973, the veteran 
presented with a rash on his hands that appeared to be a 
fungus growth.  The impression was hyper-perspiration and 
blockage of sweat pores.  In February 1974, the veteran 
presented with a skin rash that appeared to be fungus.  

During hospitalization for treatment of a condition not 
currently at issue from November 1973 to January 1974, the 
veteran's medical history was included but there was no 
mention of skin disease.  A physical examination was 
described as essentially normal.  In March 1974, the veteran 
had a cyst removed from his left thigh.  In March 1975, the 
veteran complained of a rash on his crotch area with some 
itching as well as some urethral discharge.  The veteran's 
March 1977 separation examination was negative for any skin 
conditions aside from the veteran's tattoo.

In September 1985, the veteran presented with a skin rash on 
his arms that he had for the past 3 weeks.  The veteran 
attributed this rash to his Agent Orange exposure.  The 
diagnosis was eczema of the left arm.

In December 1985, the veteran presented to Dr. Ed Fowler with 
a two week history of itching and a scaly rash in the 
antecubital area behind his knee and around his neck.  The 
diagnosis was dermatitis.  

In March 1986, the veteran was referred to a dermatology 
consultation at the Houston, Texas VAMC.  The provisional 
diagnosis was chloracne status post Agent Orange exposure by 
history.  After an examination, the diagnosis was 
generalized, severe neurodermatitis.

In December 1986, the veteran presented to the Baptist 
Hospital of Southeast Texas with complaints of a rash on his 
face, arms and groin area that began 3 days ago.  The 
diagnosis was dermatitis with a secondary infection.  Another 
treatment note stated that the veteran had been admitted to 
the emergency room the night before with acute onset of 
facial edema.  The treating doctor noted that the veteran had 
a 10 year history of recurrent skin lesions.  The diagnosis 
was acute exacerbation of dermatitis of unclear etiology and 
acute erythematous edematous lesions with marked periorbital 
swelling.

In November 2000, the veteran presented to Dr. Fowler with a 
rash on his left hand.  The diagnosis was cellulitis which 
was a component of his diagnosed dermatitis.

In a November 2000 letter, Dr. Fowler stated that he had 
treated the veteran several times for eczema without 
resolution.  Dr. Fowler felt that possible Agent Orange 
exposure over the period of three years that the veteran was 
in Vietnam may have been a contributing factor to his health 
problems.

In May 2001, the veteran underwent an Agent Orange 
examination.  He reported being concerned with an 
intermittent diffuse rash that was pruritic since 1978.  The 
examiner noted the March 1986 VAMC diagnosis of steroid 
dermatitis and severe generalized neurodermatitis.  On 
examination, the veteran had some folliculitis on his 
anterior thighs.  The diagnosis was folliculitis rule out 
chloracne.

At a March 2002 consultation at the dermatology clinic at the 
VAMC, the veteran reported a history of chloracne which he 
believes was secondary to Agent Orange exposure.  However, 
the findings were not consistent with Agent Orange exposure 
as no chloracne was noted.

A biopsy in March 2002 revealed urticaria and lichen planus.  
The diagnosis was probable atopic dermatitis with 
impetiginization.

A subsequent July 2002 biopsy assessed the veteran with 
atopic dermatitis.  The physician noted that he explained to 
the veteran that while he may have had a diagnosis of 
chloracne, there was no evidence of this illness.

Analysis

The veteran served in Vietnam during the Vietnam era.  
Accordingly, he is presumed to have been exposed to 
herbicides during such service.  Additionally, the list of 
diseases associated with exposure to certain herbicide agents 
includes acute and subacute chloracne or other acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda.  38 C.F.R. § 3.309(e).

The evidence, however, is against a finding of current 
chloracne.  While chloracne has been suspected in the past, 
the 2002, biopsies did not yield findings of chloracne.

The Board has considered the veteran's assertion and the 
November 2000 letter of Dr. Fowler stating that chloracne was 
due to exposure to Agent Orange in service.  However, Dr. 
Fowler did not report chloracne.  

The Board notes the veteran's self diagnosis of chloracne, 
and the reports of relatives of chloracne.  However, as lay 
persons, they are not competent to render an opinion 
regarding diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Even if a current disability could be found, the weight of 
the evidence is against finding that disability during the 
presumptive period after exposure to herbicides, or of a 
relationship between that disability and service.  The 
veteran has on occasion reported a continuity of 
symptomatology, but the service medical records show no 
history of skin disease at the time of his entry into his 
second period of service in May 1973 (a period more than one 
year after his exposure to herbicides ceased).  Several 
rashes were subsequently reported, but later examinations 
during service did not show any skin disease.  A skin disease 
was not documented until the mid-1980's.  At that time, the 
veteran reported a history of severe skin disease, but the 
fact that he had not sought earlier treatment belies a 
finding a severe disease was present during the years 
immediately after service.  A careful reading of the lay 
statements submitted in support of the veteran's claim shows 
that while they report a history of psychiatric 
symptomatology immediately upon the veteran's return from 
service, they do not report such a history of skin disease.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the weight of the 
evidence is against finding current chloracne, and the claim 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER


New and material evidence has been submitted to reopen the 
claim for service connection for chloracne. 

Entitlement to service connection for chloracne, due to 
herbicide exposure is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


